UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7422


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THURMAN YOUNG, a/k/a Charlie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:11-cr-00055-AWA-DEM-3)


Submitted:   January 26, 2016             Decided:   February 11, 2016


Before KING and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thurman Young, Appellant Pro Se.    Robert Edward Bradenham, II,
Assistant United States Attorney, Newport News, Virginia; Dee
Mullarkey Sterling, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thurman Young appeals the district court’s order denying

relief on his 18 U.S.C. § 3582(c)(2) (2012) motion.                  We have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                United

States v. Young, No. 4:11-cr-00055-AWA-DEM-3 (E.D. Va. Aug. 28,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2